Title: From Thomas Jefferson to Bishop James Madison, 4 March 1798
From: Jefferson, Thomas
To: Madison, Bishop James


          
            Dear Sir
            Philadelphia Mar. 4. 98
          
          A person here imagines he has discovered a new property […] [magne]tic needle, which however, for want of a well-made dipping needle, he can[…] at least to my satisfaction. there is no such instrument at this plac[e. I] think I recollect to have [seen a] very fine one at your college. I must the[refore] take the liberty of solliciting you to make an experiment for us, which […] the less unwillingness as it is only an experiment of a single instant. […] the meridian of the needle, so that the North end shall be to the South, […] South end to the North, & mark it’s dip with accuracy while in that posit[ion.] […] not  certain that I recollect exactly the construction of the instrument, but […] it hung on a cross-axis, & had a brass meridian in the plain of the needle, […] was graduated on the inner edge so as to indicate the dip of the needle or [decli]nation from the horizontal level. however whatever be it’s construction […] have no difficulty in managing it according to it’s construction so as to […] declination of the needle below the horizontal level when it’s ends are in […] of the plain [but] […]. repeat the experiment if you please several […] we may be [satisfied] whether the result be uniform & what it is. the […] is poor, & expects to make some thing by his discovery, if it be real. I am […] not at liberty [to say to] you what it is; but on the contrary have to […] [may] […] about it till you hear further from me, which […] experiments result.
          […] a Professor Zach, Director of the Observatory […] [Patterson] of the Philosophical society, giving us some ob[…] […] that Mr. Schroter, astronomer at Lilienthal near […] Hanover, with a […] [feet] refrac[tor], has [disc]overed a spot in two of Jupit[er’s moons?] by which [he has been able to] observe the ro[tation] of these satellites on their ax[es.] that each [revolves] on it’s axis exactly within the same time as round it’s pla[net] […] [planetary rotation] […], of which before we had no knowlege. […] of our […] be general to […] secondaries.—de Zach has noted an error in mr Ellicot’s observation of the Polar star. he states it’s true position as follows.
          
            
            
            
            
            
            
              
              AR. media Polaris.
              Var. ann.
              Declin. media
              Var. ann.
            
            
              
                °   ′  ″
               ′  ″
                °   ′   ″
                ″
            
            
              1796.
              12-[52–58.90]
              3– 10.45
              88–13–  5.73
              19.[516]
            
            
              1797.
              12– 56–  8.35
              3–  11.46
              88–13–[25.25]
              19.[512]
            
            
              1798.
              12– 59–18.80
              3– 12.51
              88–13– 44.77
              19.[508]
            
            
              1799.
              13–  2-30.26
              3–[13.57]
              88–14–  4.28
              19.[504]
            
            
              1800.
              13–  5-42.77
              
              88–14– 23.79
              
            
          
          he observes that three observations in 1795 at Blenheim, London & Palermo made it’s expolarity to be
          
              °   ′   ″
            147–13.770
            [l-]47–13.[688]
            147–13.[790]
          
          so that there is now not the single second’s incertitude about it.—he has calculated the longitude of Philadelphia from mr Rittenhouse’s observation of the annual eclipse of the sun Apr. 3. 91. and makes it 5H—10′—3″. Euler by observation of the transit of ♀ had made it 5H—10′—6″. he concludes therefore that Dr. Ewen had made it too small by the eclipses of Jupiter’s satellites.
          
          We had before had all our chemistry to learn over again, and also our calendaring time revolutionized. we have now to learn a new system of geography, if the partition of Europe in the papers of the day be authentic. […] ourselves had set the example of reformation in the principles of politics: so that all our old books are becoming like old almanacs, and science itself like the shifting phantasms of the magic lanthern. we have nothing yet from our envoys at Paris. their silence however most certainly is an evidence of peace. I hope we shall be able to rub through the present war, without entering into it: and that during the next interval of peace our rulers will have the […], & our people the self-denial, to establish such a system of commercial regulation as shall […] any injustice of any nation towards our commerce or navigation react on itself as regularly as effect [follows] cause & […] and […] entirely peaceable. the peculiar character of our commerce […] them in our power as to this, and tho it would bring on our farmers temp[orary] […], these [would] be nothing in comparison with the evils of war.  Congress […] [any] thing to do. the moment we hear from our envoys, if the […] we may all go home. an awful crisis [seems] impending over Great Britain. it is indeed a conflict of chances, but all the chances are not [on one side]: the issue therefore is in dubio. accept my salutations & assurances of friendly esteem & respect.
          
            Th: Jefferson
          
        